Title: From James Madison to Albert Gallatin, [ca. 23 February] 1813
From: Madison, James
To: Gallatin, Albert


[ca. 23 February 1813]
What are the provisions, & for what purpose? Is it strictly regular for the Govt. to have any positive relation to a trade, in its own Vessels contrary to the Law of N? Govts. are not bound to prevent. Still a passport to protect agst. American cruisers, seems to be the minimum of interposition. The Scy. of State will decide the case; in consequence of an interview with Mr. Dashkoff. The Frigate & Marines will be subjects of consultation with the Scy. of the Navy.
